Exhibit 10.6

 
THE BLACK & DECKER 1996 STOCK OPTION PLAN
 
 
The proper execution of the duties and responsibilities of the executive and
other key employees of The Black & Decker Corporation and its subsidiaries is a
vital factor in the continued growth and success of the Corporation. Toward this
end, it is necessary to attract and retain effective and capable employees to
assume positions that contribute materially to the successful operation of the
business of the Corporation. It will benefit the Corporation, therefore, to bind
the interests of these persons more closely to its own interests by offering
them an attractive opportunity to acquire a proprietary interest in the
Corporation and thereby provide them with added incentive to remain in its
employ and to increase the prosperity, growth, and earnings of the Corporation.
This stock option plan will serve these purposes.


ARTICLE 1:00
 
Definitions


The following terms whenever used herein shall have the meanings set forth
below.


1:01
The term “Board of Directors” shall mean the Board of Directors of the
Corporation.
1:02
The term “Change in Control” shall have the meaning provided in Section 10:02 of
the Plan.
1:03
The term “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.
1:04
The term “Committee” shall mean a committee to be appointed by the Board of
Directors to consist of three or more of those members of the Board of Directors
who are disinterested persons within the meaning of Rule 16b-3 promulgated under
the Exchange Act and are outside directors within the meaning of the Section
162(m) Regulations, as each may be amended from time to time.
1:05
The term “Common Stock” shall mean the shares of common stock, par value $.50
per share, of the Corporation.
1:06
The term “Corporation” shall mean The Black & Decker Corporation.
1:07
The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
1:08
The term “Fair Market Value of a share of Common Stock” shall mean the average
of the high and low sale price per share of Common Stock as finally reported in
the New York Stock Exchange Composite Transactions for the New York Stock
Exchange, or if shares of Common Stock are not sold on such date, the average of
the high and low sale price per share of Common Stock as finally reported in the
New York Stock Exchange Composite Transactions for the New York Stock Exchange
for the most recent prior date on which shares of Common Stock were sold.
1:09
The term “Incentive Stock Option” shall mean any Option granted pursuant to the
Plan that is designated as an Incentive Stock Option and which satisfies the
requirements of Section 422(b) of the Code.
1:10
The term “Limited Stock Appreciation Right” shall mean a limited tandem stock
appreciation right that entitles the holder to receive cash upon a Change in
Control pursuant to Article 10:00 of the Plan.
1:11
The term “Nonqualified Stock Option” shall mean any Option granted pursuant to
the Plan that is not an Incentive Stock Option.
1:12
The term “Option” or “Stock Option” shall mean a right granted pursuant to the
Plan to purchase shares of Common Stock, and shall include the terms Incentive
Stock Option and Nonqualified Stock Option.
1:13
The term “Option Agreement” shall mean the written agreement representing
Options granted pursuant to the Plan as contemplated by Article 6:00 of the
Plan.

 
 

--------------------------------------------------------------------------------


 
 
1:14
The term “Plan” shall mean The Black & Decker 1996 Stock Option Plan as approved
by the Board of Directors on February 14, 1996, and adopted by the stockholders
of the Corporation at the 1996 Annual Meeting of Stockholders, as the same may
be amended from time to time.
1:15
The term “Rights” shall include Stock Appreciation Rights and Limited Stock
Appreciation Rights.
1:16
The term “Section 162(m) Regulations” shall mean the regulations adopted
pursuant to Section 162(m) of the Code.
1:17
The term “Stock Appreciation Right” shall mean a right to receive cash or shares
of Common Stock pursuant to Article 8:00 of the Plan.
1:18
The term “Stock Appreciation Right Agreement” shall mean the written agreement
representing Stock Appreciation Rights granted pursuant to the Plan as
contemplated by Article 8:00 of the Plan.
1:19
The term “Stock Appreciation Right Base Price” shall mean the base price for
determining the value of a Stock Appreciation Right under Section 8:02, which
Stock Appreciation Right Base Price shall be established by the Committee at the
time of the grant of Stock Appreciation Rights pursuant to the Plan and shall
not be less than the Fair Market Value of a share of Common Stock on the date of
grant. If the Committee does not establish a specific Stock Appreciation Right
Base Price at the time of grant, the Stock Appreciation Right Base Price shall
be equal to the Fair Market Value of a share of Common Stock on the date of
grant of the Stock Appreciation Right.
1:20
The term “subsidiary” or “subsidiaries” shall mean a corporation of which
capital stock possessing 50% or more of the total combined voting power of all
classes of its capital stock entitled to vote generally in the election of
directors is owned in the aggregate by the Corporation directly or indirectly
through one or more subsidiaries.



ARTICLE 2:00
 
Effective Date of the Plan


2:01
The Plan shall become effective upon stockholder approval, provided that such
approval is received on or before May 31, 1996, and provided further that the
Committee may grant Options or Rights pursuant to the Plan prior to stockholder
approval if such Options or Rights by their terms are contingent upon subsequent
stockholder approval of the Plan.



ARTICLE 3:00
 
Administration


3:01
The Plan shall be administered by the Committee.
3:02
The Committee may establish, from time to time and at any time, subject to the
limitations of the Plan as set forth herein, such rules and regulations and
amendments and supplements thereto, as it deems necessary to comply with
applicable law and regulation and for the proper administration of the Plan. A
majority of the members of the Committee shall constitute a quorum. The vote of
a majority of a quorum shall constitute action by the Committee.
3:03
The Committee shall from time to time determine the names of those executives
and other key employees who, in its opinion, should receive Options or Rights,
and shall determine the numbers of shares on which Options should be granted or
upon which Rights should be based to each such person and the nature of the
Options or Rights to be granted.
3:04
Options and Rights shall be granted by the Corporation only upon the prior
approval of the Committee and upon the execution of an Option Agreement or Stock
Appreciation Right Agreement between the Corporation and the Option holder or
the Stock Appreciation Right holder.
3:05
The Committee’s interpretation and construction of the provisions of the Plan
and the rules and regulations adopted by the Committee shall be final. No member
of the Committee or the Board of Directors shall be liable for any action taken
or determination made, in respect of the Plan, in good faith.

 
 
- 2 -

--------------------------------------------------------------------------------




ARTICLE 4:00
 
Participation in the Plan


4:01
Participation in the Plan shall be limited to such executives and other key
employees of the Corporation and its subsidiaries who at the date of grant of an
Option or Right are regular, full-time employees of the Corporation or any of
its subsidiaries and who shall be designated by the Committee.
4:02
No member of the Board of Directors who is not also an employee shall be
eligible to participate in the Plan. No employee who owns beneficially more than
10% of the total combined voting power of all classes of stock of the
Corporation shall be eligible to participate in the Plan.
4:03
No employee may be granted, in any calendar year, Options or Stock Appreciation
Rights exceeding 100,000 in the aggregate.



ARTICLE 5:00
 
Stock Subject to the Plan


5:01
There shall be reserved for the granting of Options or Stock Appreciation Rights
pursuant to the Plan and for issuance and sale pursuant to such Options or Stock
Appreciation Rights 2,400,000 shares of Common Stock. To determine the number of
shares of Common Stock available at any time for the granting of Options or
Stock Appreciation Rights, there shall be deducted from the total number of
reserved shares of Common Stock, the number of shares of Common Stock in respect
of which Options have been granted pursuant to the Plan that are still
outstanding or have been exercised. The shares of Common Stock to be issued upon
the exercise of Options or Stock Appreciation Rights granted pursuant to the
Plan shall be made available from the authorized and unissued shares of Common
Stock. If for any reason shares of Common Stock as to which an Option has been
granted cease to be subject to purchase thereunder, then such shares of Common
Stock again shall be available for issuance pursuant to the exercise of Options
or Stock Appreciation Rights pursuant to the Plan. Except as provided in Section
5:03, however, the aggregate number of shares of Common Stock that may be issued
upon the exercise of Options and Stock Appreciation Rights pursuant to the Plan
shall not exceed 2,400,000 shares and no more than 2,400,000 Stock Appreciation
Rights shall be granted pursuant to the Plan.
5:02
Proceeds from the purchase of shares of Common Stock upon the exercise of
Options granted pursuant to the Plan shall be used for the general business
purposes of the Corporation.
5:03
Subject to the provisions of Section 10:02, in the event of reorganization,
recapitalization, stock split, stock dividend, combination of shares of Common
Stock, merger, consolidation, share exchange, acquisition of property or stock,
or any change in the capital structure of the Corporation, the Committee shall
make such adjustments as may be appropriate in the number and kind of shares
reserved for purchase by executives or other key employees, in the number, kind
and price of shares covered by Options and Stock Appreciation Rights granted
pursuant to the Plan but not then exercised, and in the number of Rights, if
any, granted pursuant to the Plan but not then exercised.



ARTICLE 6:00
 
Terms and Conditions of Options


6:01
Each Option granted pursuant to the Plan shall be evidenced by an Option
Agreement in such form and with such terms and conditions (including, without
limitation, noncompete, confidentiality or other similar provisions) as the
Committee from time to time may determine. The right of an Option holder to
exercise his or her Option shall at all times be subject to the terms and
conditions set forth in the respective Option Agreement.
6:02
The exercise price per share for Options shall be established by the Committee
at the time of the grant of Options pursuant to the Plan and shall not be less
than the Fair Market Value of a share of Common Stock on the date on which the
Option is granted. If the Committee does not establish a specific exercise price
per share at the time of grant, the exercise price per share shall be equal to
the Fair Market Value of a share of Common Stock on the date of grant of the
Options.

 
 
- 3 -

--------------------------------------------------------------------------------


 
 
6:03
Each Option, subject to the other limitations set forth in the Plan, may extend
for a period of up to 10 years from the date on which it is granted. The term of
each Option shall be determined by the Committee at the time of grant of the
Option, provided that if no term is established by the Committee the term of the
Option shall be 10 years from the date on which it is granted.
6:04
Unless otherwise provided by the Committee, the number of shares of Common Stock
subject to each Option shall be divided into four installments of 25% each. The
first installment shall be exercisable 12 months after the date the Option was
granted, and each succeeding installment shall be exercisable 12 months after
the date the immediately preceding installment became exercisable. If an Option
holder does not purchase the full number of shares of Common Stock that he or
she at any time has become entitled to purchase, he or she may purchase all or
any part of those shares of Common Stock at any subsequent time during the term
of the Option.
6:05
Options shall be nontransferable and nonassignable, except that Options may be
transferred by testamentary instrument or by the laws of descent and
distribution.
6:06
Upon voluntary or involuntary termination of an Option holder’s employment, his
or her Option and all rights thereunder shall terminate effective at the close
of business on the date the Option holder ceases to be a regular, full-time
employee of the Corporation or any of its subsidiaries, except (i) to the extent
previously exercised, (ii) as provided in Sections 6:07, 6:08, and 6:09, and
(iii) in the case of involuntary termination of employment, for a period of 30
days thereafter the Option holder shall be entitled to exercise that portion of
the Option which was exercisable at the close of business on the date the Option
holder ceased to be a regular, full-time employee of the Corporation or any of
its subsidiaries.
6:07
In the event an Option holder (i) ceases to be an executive or other key
employee of the Corporation or any of its subsidiaries due to involuntary
termination, (ii) takes a leave of absence from the Corporation or any of its
subsidiaries for personal reasons or as a result of entry into the armed forces
of the United States, or any of the departments or agencies of the United States
government, or (iii) terminates employment by reason of illness, disability, or
other special circumstance, the Committee may consider his or her case and may
take such action in respect of the related Option Agreement as it may deem
appropriate under the circumstances, including accelerating the time previously
granted Options may be exercised and extending the time following the Option
holder’s termination of employment during which the Option holder is entitled to
purchase the shares of Common Stock subject to such Options, provided that in no
event may any Option be exercised after the expiration of the term of the
Option.
6:08
If an Option holder dies during the term of his or her Option without having
fully exercised the Option, the executor or administrator of his or her estate
or the person who inherits the right to exercise the Option by bequest or
inheritance shall have the right within three years of the Option holder’s death
to purchase the number of shares of Common Stock that the deceased Option holder
was entitled to purchase at the date of death, after which the Option shall
lapse, provided that in no event may any Option be exercised after the
expiration of the term of the Option.
6:09
If an Option holder’s employment is terminated without having fully exercised
his or her Option and (i) the Option holder is 62 years of age or older, or (ii)
the Option holder has been employed by the Corporation or any of its
subsidiaries for at least 10 years and the Option holder’s age plus years of
such employment total not less than 55 years, then such Option holder shall have
the right within three years of the Option holder’s termination of employment to
purchase the number of shares of Common Stock that the Option holder was
entitled to purchase at the date of termination, after which the Option shall
lapse, provided that in no event may any Option be exercised after the
expiration of the term of the Option.

 
 
- 4 -

--------------------------------------------------------------------------------


 
 
6:10
The granting of an Option pursuant to the Plan shall not constitute or be
evidence of any agreement or understanding, express or implied, on the part of
the Corporation or any of its subsidiaries to employ the Option holder for any
specified period.
6:11
In addition to the general terms and conditions set forth in this Article 6:00
in respect of Options granted pursuant to the Plan, Incentive Stock Options
granted pursuant to the Plan shall be subject to the following additional terms
and conditions:
 
(a)
The aggregate fair market value (determined at the time the Incentive Stock
Option is granted) of the shares of Common Stock in respect of which “incentive
stock options” are exercisable for the first time by the Option holder during
any calendar year (under all such plans of the Corporation and its subsidiaries)
shall not exceed $100,000; and
 
(b)
The Option Agreement in respect of an Incentive Stock Option may contain any
other terms and conditions specified by the Board of Directors that are not
inconsistent with the Plan, except that such terms and conditions must be
consistent with the requirements for “incentive stock options” under Section 422
of the Code.



ARTICLE 7:00
 
Methods of Exercise of Options


7:01
An Option holder (or other person or persons, if any, entitled to exercise an
Option hereunder) desiring to exercise an Option granted pursuant to the Plan as
to all or part of the shares of Common Stock covered by the Option shall (i)
notify the Corporation in writing at its principal office at 701 East Joppa
Road, Towson, Maryland 21286, to that effect, specifying the number of shares of
Common Stock to be purchased and the method of payment therefor, and (ii) make
payment or provision for payment for the shares of Common Stock so purchased in
accordance with this Article 7:00. Such written notice may be given by means of
a facsimile transmission. If a facsimile transmission is used, the Option holder
should mail the original executed copy of the written notice to the Corporation
promptly thereafter.
7:02
Payment or provision for payment shall be made as follows:
 
(a)
The Option holder shall deliver to the Corporation at the address set forth in
Section 7:01 United States currency in an amount equal to the aggregate purchase
price of the shares of Common Stock as to which such exercise relates; or
 
(b)
The Option holder shall tender to the Corporation shares of Common Stock already
owned by the Option holder that, together with any cash tendered therewith, have
an aggregate fair market value (determined based on the Fair Market Value of a
share of Common Stock on the date the notice set forth in Section 7:01 is
received by the Corporation) equal to the aggregate purchase price of the shares
of Common Stock as to which such exercise relates; or
 
(c)
The Option holder shall deliver to the Corporation an exercise notice together
with irrevocable instructions to a broker to deliver promptly to the Corporation
the amount of sale or loan proceeds necessary to pay the aggregate purchase
price of the shares of Common Stock as to which such exercise relates and to
sell the shares of Common Stock to be issued upon exercise of the Option and
deliver the cash proceeds less commissions and brokerage fees to the Option
holder or to deliver the remaining shares of Common Stock to the Option holder.
 
Notwithstanding the foregoing provisions, the Committee, in granting Options
pursuant to the Plan, may limit the methods in which an Option may be exercised
by any person and, in processing any purported exercise of an Option granted
pursuant to the Plan, may refuse to recognize the method of exercise selected by
the Option holder (other than the method of exercise set forth in Section
7:02(a)) if, (A) in the opinion of counsel to the Corporation, (i) the Option
holder is or within the six months preceding such exercise was subject to
reporting under Section 16(a) of the Exchange Act and (ii) there is a
substantial likelihood that the method of exercise selected by the Option holder
would subject the Option holder to a substantial risk of liability under Section
16 of the Exchange Act, or (B) in the opinion of the Committee, the method of
exercise could have an adverse tax or accounting effect to the Corporation.

 
 
- 5 -

--------------------------------------------------------------------------------


 
 
7:03
In addition to the alternative methods of exercise set forth in Section 7:02,
holders of Nonqualified Stock Options shall be entitled, at or prior to the time
the written notice provided for in Section 7:01 is delivered to the Corporation,
to elect to have the Corporation withhold from the shares of Common Stock to be
delivered upon exercise of the Nonqualified Stock Option that number of shares
of Common Stock (determined based on the Fair Market Value of a share of Common
Stock on the date the notice set forth in Section 7:01 is received by the
Corporation) necessary to satisfy any withholding taxes attributable to the
exercise of the Nonqualified Stock Option. Alternatively, such holder of a
Nonqualified Stock Option may elect to deliver previously owned shares of Common
Stock upon exercise of the Nonqualified Stock Option to satisfy any withholding
taxes attributable to the exercise of the Nonqualified Stock Option. The maximum
amount that an Option holder may elect to have withheld from the shares of
Common Stock otherwise deliverable upon exercise or the maximum number of
previously owned shares an Option holder may deliver shall be based on the
maximum federal, state and local taxes payable by the Option holder.
Notwithstanding the foregoing provisions, the Committee may include in the
Option Agreement relating to any such Nonqualified Stock Option provisions
limiting or eliminating the Option holder’s ability to pay his or her
withholding tax obligation with shares of Common Stock or, if no such provisions
are included in the Option Agreement but in the opinion of the Committee such
withholding could have an adverse tax or accounting effect to the Corporation,
at or prior to exercise of the Nonqualified Stock Option the Committee may so
limit or eliminate the Option holder’s ability to pay his or her withholding tax
obligation with shares of Common Stock. Notwithstanding the foregoing
provisions, a holder of a Nonqualified Stock Option may not elect any of the
methods of satisfying his or her withholding tax obligation in respect of any
exercise if, in the opinion of counsel to the Corporation, (i) the holder of the
Nonqualified Stock Option is or within the six months preceding such exercise
was subject to reporting under Section 16(a) of the Exchange Act and (ii) there
is a substantial likelihood that the election or timing of the election would
subject the holder to a substantial risk of liability under Section 16 of the
Exchange Act.
7:04
An Option holder at any time may elect in writing to abandon an Option in
respect of all or part of the number of shares of Common Stock as to which the
Option shall not have been exercised.
7:05
An Option holder shall have none of the rights of a stockholder of the
Corporation until the shares of Common Stock covered by the Option are issued to
him upon exercise of the Option.



ARTICLE 8:00
 
Terms and Conditions of Stock Appreciation Rights


8:01
Each Stock Appreciation Right granted pursuant to the Plan shall be evidenced by
a Stock Appreciation Right Agreement in such form and with such terms and
conditions (including, without limitation, noncompete, confidentiality or other
similar provisions) as the Committee from time to time may determine.
Notwithstanding the foregoing provision, Stock Appreciation Rights granted in
tandem with a related Option shall be evidenced by the Option Agreement in
respect of the related Option. The right of a Stock Appreciation Right holder to
exercise his or her Stock Appreciation Rights shall at all times be subject to
the terms and conditions set forth in the respective Stock Appreciation Right
Agreement.
8:02
Except as provided in Section 9:03, each Stock Appreciation Right shall entitle
the holder, subject to the terms and conditions of the Plan, to receive upon
exercise of the Stock Appreciation Right an amount, payable in cash or shares of
Common Stock (determined based on the Fair Market Value of a share of Common
Stock on the date the notice set forth in Section 9:01 is received by the
Corporation), equal to the Fair Market Value of a share of Common Stock on the
date of receipt by the Corporation of the notice required by Section 9:01 less
the Stock Appreciation Right Base Price. Notwithstanding the foregoing
provision, each Stock Appreciation Right that is granted in tandem with a
related Option shall entitle the holder, subject to the terms and conditions of
the Plan, to surrender to the Corporation for cancellation all or a portion of
the related Option, but only to the extent such Stock Appreciation Right and
related Option then are exercisable, and to be paid therefor an amount, payable
in cash or shares of Common Stock (determined based on the Fair Market Value of
a share of Common Stock on the date the notice set forth in Section 9:01 is
received by the Corporation), equal to the Fair Market Value of a share of
Common Stock on the date of receipt by the Corporation of the notice required by
Section 9:01 less the Stock Appreciation Right Base Price.

 
 
- 6 -

--------------------------------------------------------------------------------


 
 
8:03
Each Stock Appreciation Right, subject to the other limitations set forth in the
Plan, may extend for a period of up to 10 years from the date on which it is
granted. The term of each Stock Appreciation Right shall be determined by the
Committee at the time of grant of the Stock Appreciation Right, provided that if
no term is established by the Committee the term of the Stock Appreciation Right
shall be 10 years from the date on which it is granted.
8:04
Unless otherwise provided by the Committee, the number of Stock Appreciation
Rights granted pursuant to each Stock Appreciation Right Agreement shall be
divided into four installments of 25% each. The first installment shall be
exercisable 12 months after the date the Stock Appreciation Right was granted,
and each succeeding installment shall be exercisable 12 months after the date
the immediately preceding installment became exercisable. If a Stock
Appreciation Right holder does not exercise the Stock Appreciation Right to the
extent that he or she at any time has become entitled to exercise, the Stock
Appreciation Right holder may exercise all or any part of the Stock Appreciation
Right at any subsequent time during the term of the Stock Appreciation Right.
8:05
Stock Appreciation Rights shall be nontransferable and nonassignable, except
that Stock Appreciation Rights may be transferred by testamentary instrument or
by the laws of descent.
8:06
Upon voluntary or involuntary termination of a Stock Appreciation Right holder’s
employment, his or her Stock Appreciation Right and all rights thereunder shall
terminate effective as of the close of business on the date the Stock
Appreciation Right holder ceases to be a regular, full-time employee of the
Corporation or any of its subsidiaries, except (i) to the extent previously
exercised, (ii) except as provided in Sections 8:07, 8:08, and 8:09, and (iii)
in the case of involuntary termination of employment, for a period of 30 days
thereafter the Stock Appreciation Right holder shall be entitled to exercise
that portion of the Stock Appreciation Right which was exercisable at the close
of business on the date the Stock Appreciation Right holder ceased to be a
regular, full-time employee of the Corporation or any of its subsidiaries.
8:07
In the event a Stock Appreciation Right holder (i) ceases to be an executive or
other key employee of the Corporation or any of its subsidiaries due to
involuntary termination, (ii) takes a leave of absence from the Corporation or
any of its subsidiaries for personal reasons or as a result of entry into the
armed forces of the United States, or any of the departments or agencies of the
United States government, or (iii) terminates employment by reason of illness,
disability, or other special circumstance, the Committee may consider his or her
case and may take such action in respect of the related Stock Appreciation Right
Agreement as it may deem appropriate under the circumstances, including
accelerating the time previously granted Stock Appreciation Rights may be
exercised and extending the time following the Stock Appreciation Right holder’s
termination of employment during which the Stock Appreciation Right holder is
entitled to exercise his or her Stock Appreciation Rights, provided that in no
event may any Stock Appreciation Right be exercised after the expiration of the
term of the Stock Appreciation Right.
8:08
If a Stock Appreciation Right holder dies during the term of his or her Stock
Appreciation Right without having fully exercised the Stock Appreciation Right,
the executor or administrator of his or her estate or the person who inherits
the right to exercise the Stock Appreciation Right by bequest or inheritance
shall have the right within three years of the Stock Appreciation Right holder’s
death to exercise the Stock Appreciation Rights that the deceased Stock
Appreciation Right holder was entitled to purchase at the date of death, after
which the Stock Appreciation Right shall lapse, provided that in no event may
any Stock Appreciation Right be exercised after the expiration of the term of
the Stock Appreciation Right.

 
 
- 7 -

--------------------------------------------------------------------------------


 
8:09
If a Stock Appreciation Right holder’s employment is terminated without having
fully exercised his or her Stock Appreciation Right and (i) the Stock
Appreciation Right holder is 62 years of age or older, or (ii) the Stock
Appreciation Right holder has been employed by the Corporation or any of its
subsidiaries for at least 10 years and the Stock Appreciation Right holder’s age
plus years of such employment total not less than 55 years, then such Stock
Appreciation Right holder shall have the right within three years of the Stock
Appreciation Right holder’s termination of employment to exercise the Stock
Appreciation Rights that the Stock Appreciation Right holder was entitled to
exercise at the date of termination, after which the Stock Appreciation Right
shall lapse, provided that in no event may any Stock Appreciation Right be
exercised after the expiration of the term of the Stock Appreciation Right.
8:10
The granting of a Stock Appreciation Right pursuant to the Plan shall not
constitute or be evidence of any agreement or understanding, expressed or
implied, on the part of the Corporation or any of its subsidiaries to employ the
Stock Appreciation Right holder for any specified period.



ARTICLE 9:00
 
Methods of Exercise of Stock Appreciation Rights


9:01
A Stock Appreciation Right holder (or other person or persons, if any, entitled
to exercise a Stock Appreciation Right hereunder) desiring to exercise a Stock
Appreciation Right granted pursuant to the Plan shall notify the Corporation in
writing at its principal office at 701 East Joppa Road, Towson, Maryland 21286,
to that effect, specifying the number of Stock Appreciation Rights to be
exercised. Such written notice may be given by means of a facsimile
transmission. If a facsimile transmission is used, the Stock Appreciation Right
holder should mail the original executed copy of the written notice to the
Corporation promptly thereafter.
9:02
The Committee in its sole and absolute discretion shall determine whether a
Stock Appreciation Right shall be settled upon exercise in cash or in shares of
Common Stock. The Committee, in making such a determination, may from time to
time adopt general guidelines or determinations as to whether Stock Appreciation
Rights shall be settled in cash or in shares of Common Stock.
9:03
In the event that a Stock Appreciation Right holder delivers the notice required
by Section 9:01 and, in the opinion of counsel to the Corporation, (i) the Stock
Appreciation Right holder is or within the six months preceding such notice was
subject to reporting under Section 16(a) of the Exchange Act and (ii) there is a
substantial likelihood that the exercise of the Stock Appreciation Right would
subject the Stock Appreciation Right holder to a substantial risk of liability
under Section 16 of the Exchange Act, the Corporation may refuse to recognize
the Stock Appreciation Right holder’s exercise notice. In the event that a Stock
Appreciation Right is exercised by a person who, in the opinion of counsel to
the Corporation, is subject to reporting under Section 16(a) of the Exchange
Act, the notice required by Section 9:01 is received by the Corporation within
the “window periods” specified in Rule 16b-3(e) of the Exchange Act (or any
successor thereto), and the Stock Appreciation Right is to be settled in cash,
the Stock Appreciation Right holder shall be entitled to receive, in lieu of the
amount provided for in Section 8:02 of the Plan, an amount equal to the highest
Fair Market Value of a share of Common Stock during the applicable “window
period” specified in Rule 16b-3(e) of the Exchange Act (or any successor
thereto) less the Stock Appreciation Right Base Price.


 
ARTICLE 10:00
 
Limited Stock Appreciation Rights


10:01
Notwithstanding any other provision of the Plan, the Committee, in its sole and
absolute discretion, may grant Limited Stock Appreciation Rights entitling
Option holders to receive, in connection with a Change in Control (as defined in
Section 10:02), a cash payment in cancellation of all of their Options which are
outstanding on the date the Change in Control occurs (whether or not such
Options are then presently exercisable; provided, however, that in the case of
officers subject to Section 16 of the Exchange Act the Options to which the
Limited Stock Appreciation Rights relate have been held for a period of at least
six months from the date of acquisition to the date of cash settlement), which
payment shall be equal to the number of shares covered by the cancelled Options
multiplied by the excess over the exercise price of the Options of the higher of
the (i) Fair Market Value of a share of Common Stock on the date of the Change
in Control or (ii) the highest per share price paid for the shares of Common
Stock in connection with the Change in Control (with the value of any noncash
consideration paid in connection with the Change in Control to be determined by
the Committee in its sole and absolute discretion). For purposes of this Section
10:01 as well as the other provisions of this Plan, once an Option or portion of
an Option has terminated, lapsed or expired, or has been abandoned, in
accordance with the provisions of the Plan, the Option (or the portion of the
Option) that has terminated, lapsed or expired, or has been abandoned, shall
cease to be outstanding. Limited Stock Appreciation Rights shall not be
exercisable at the discretion of the holder but shall automatically be exercised
upon a Change in Control.

 
 
- 8 -

--------------------------------------------------------------------------------


 
 
10:02
For purposes of Section 10:01 of the Plan, a “Change in Control” shall mean a
change in control of the Corporation of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act, whether or not the Corporation is in fact required to
comply therewith, provided that, without limitation, such a Change in Control
shall be deemed to have occurred if (A) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or any of its subsidiaries, or a corporation owned, directly or indirectly, by
the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities; or (B)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board of Directors and any new director (other than a
director designated by a person who has entered into an agreement with the
Corporation to effect a transaction described in clauses (A) or (C) of this
Section 10.02) whose election by the Board of Directors or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or (C) the stockholders of the Corporation approve a merger, share exchange or
consolidation of the Corporation with any other corporation, other than a
merger, share exchange or consolidation which would result in the voting
securities of the Corporation outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 60% of the combined voting power of
the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger, share exchange or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
all or substantially all the Corporation’s assets.



ARTICLE 11:00
 
Amendments and Discontinuance of the Plan

11:01
The Board of Directors shall have the right at any time and from time to time to
amend, modify, or discontinue the Plan provided that, except as provided in
Section 5:03, no such amendment, modification, or discontinuance of the Plan
shall (i) revoke or alter the terms of any valid Option, Stock Appreciation
Right, or Limited Stock Appreciation Right previously granted pursuant to the
Plan, (ii) increase the number of shares of Common Stock to be reserved for
issuance and sale pursuant to Options or Stock Appreciation Rights granted
pursuant to the Plan, (iii) decrease the price determined pursuant to the
provisions of Section 6:02 or increase the amount of cash or shares of Common
Stock that a Stock Appreciation Right holder is entitled to receive upon
exercise of a Stock Appreciation Right, (iv) change the class of employee to
whom Options or Stock Appreciation Rights may be granted pursuant to the Plan,
or (v) provide for Options or Stock Appreciation Rights exercisable more than 10
years after the date granted.

 
 
- 9 -

--------------------------------------------------------------------------------


 
ARTICLE 12:00
 
Plan Subject to Governmental Laws and Regulations


12:01
The Plan and the grant and exercise of Options, Stock Appreciation Rights, and
Limited Stock Appreciation Rights pursuant to the Plan shall be subject to all
applicable governmental laws and regulations. Notwithstanding any other
provision of the Plan to the contrary, the Board of Directors may in its sole
and absolute discretion make such changes in the Plan as may be required to
conform the Plan to such laws and regulations.



ARTICLE 13:00
 
Duration of the Plan


13:01
No Option or Stock Appreciation Right shall be granted pursuant to the Plan
after the close of business on February 13, 2006.


 
 
 
- 10 -

--------------------------------------------------------------------------------

 